In an action, inter alia, to recover for damage to property, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated April 1, 2002, which, inter alia, denied his motion for a preliminary injunction.
Ordered that the appeal is dismissed as academic, with costs.
*829The plaintiffs appeal has been rendered academic as a result of the affirmance by the Appellate Term, Second and Eleventh Judicial Districts, of the judgment of the Civil Court of the City of New York, Kings County, awarding possession of the premises in question to the owner (see Neighborhood Partnership Hous. Dev. Fund Corp. v Okolie, 2003 NY Slip Op 50707[U]). In any event, the plaintiff failed to show that he was entitled to a preliminary injunction (see Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; Somers Stained Glass Corp. v Somers Designs, 277 AD2d 442, 443 [2000]). Ritter, J.P., Florio, S. Miller and Luciano, JJ., concur.